       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA )(
                         )(                        No. 21-71 (ABJ)
           v.            )(                        Judge Amy B. Jackson
                         )(                        Status Conference: May 12, 2021
      KARL DRESCH        )(


                  REPLY TO GOVERNMENT’S RESPONSE
                  TO DEFENDANT’S MOTION FOR BOND

       COMES NOW the defendant, Karl Dresch, by and through undersigned counsel,
and respectfully replies to the Government’s Response to Defendant’s Motion for Bond.
In support of this reply, Mr. Dresch would show:
       1.      On January 19, 2021, Karl Dresch was arrested near his home in a small
town on the Upper Peninsula of Michigan on a warrant that had originated from this
District. The charges at issue in the warrant pertain to the events that occurred at the
United States Capitol on January 6, 2021. On January 20, 2021, Mr. Dresch appeared
before a Magistrate Judge in the United States District Court for the Western District of
Michigan for an initial appearance. Mr. Dresch was presented on three charges: 1)

Entering and Remaining in a Restricted Building or Grounds (18 U.S.C. § 1752(a)(1)), 2)
Disorderly Conduct on Capitol Grounds (40 U.S.C. § 5104(e)(2)(D)), and 3) Obstructing
an Official Proceeding (18 U.S.C. 1512(c)). None of these charges are of the type that
creates a presumption that Mr. Dresch should be held without bond. 18 U.S.C §
3142(e)(2),(3). Indeed, none of these charges are of the type that, by its nature, even
qualifies Mr. Dresch for consideration for preventive detention. 18 U.S.C. §3142(f)(1).
Nevertheless, the government moved for his preventive detention by claiming that, as a




                                              1
       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 2 of 9




general matter, he posed a serious risk of flight and a serious risk of obstruction of justice
per 18 U.S.C. § 3142(f)(2)(A),(B). Motion for Detention.
        2.      For Mr. Dresch’s initial appearance, the Pretrial Services Agency for the
Western District of Michigan prepared a report (PSA Report). The report recommended
that Mr. Dresch should be released on conditions with a $20,000 unsecured bond. PSA
Report at 6. Even still, the Magistrate Judge in the Western District ordered that Mr.
Dresch be held without bond pending trial, finding by clear and convincing evidence that
no condition or combination of conditions would reasonably assure the safety of any
person and the community and also finding by preponderant evidence that no condition or
combination of conditions would reasonably assure his appearance at future proceedings.
Order of Detention Pending Trial (Detention Order) at 2. Mr. Dresch’s case was
transferred to this District.
        3.      On February 3, 2021, a five-count indictment was filed against Mr. Dresch
in this District. At some point after this, Mr. Dresch was brought to this District by the
United States Marshals Service. Mr. Dresch was arraigned on that indictment on March
29, 2021. A status conference has been set for May 12, 2021.
        4.      The five counts that Mr. Dresch is charged with in his indictment are: 1)
Obstruction of an Official Proceeding (18 U.S.C. §§ 1512(c)(2), 2); 2), Entering and

Remaining in a Restricted Building or Grounds (18 U.S.C. § 1752(a)(1)); 3) Disorderly or
Disruptive Conduct in a Restricted Building or Grounds 18 U.S.C. § 1752(a)(2)); 4)
Disorderly Conduct in a Capitol Building (40 U.S.C. § 5104(e)(2)(D)); and 5) Parading,
Demonstrating, or Picketing in a Capitol Building (40 U.S.C. § 5104(e)(2)(G)). Only
count 1 is a felony. As before, none of these charges are of the type that creates a
presumption that Mr. Dresch should be held without bond (18 U.S.C. § 3142(e)(2),(3)) or
that, by its nature, even qualifies Mr. Dresch for consideration for preventive detention (18
U.S.C. § 3142(f)(1)).



                                               2
       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 3 of 9




       5.      On April 1, 2021, Mr. Dresch filed a Motion to Lift Preventive Detention
and Points and Authority in Support Thereof (Motion for Bond).
       6.      On April 12, 2021, the government filed a Government’s Response to
Defendant’s Motion for Bond (Response).
       7.      In it Response, the government asserts that Mr. Dresch did not engage in the
conduct he is accused of on January 6 because he got “caught up the day’s events,”
Response at 12, or because of the “presence of the group,” Id. at 17 (quoting United States
v. Munchel, No. 21-3010, slip op. at 19 (D.C. Cir. March 26, 2021). Rather, the
government asserts that Mr. Dresch intended beforehand to “interfere with the democratic
process… [and cause] the disruption of the counting of the electoral votes,” id. at 12, and
to engage in “illegal behavior,” id. at 17. The government makes this argument in an
attempt to distinguish Mr. Dresch from the people who interfered with the functioning of
Congress on January 6 simply being a part of the crowd—people who the Court of Appeals
in Munchel indicates would pose less of a future danger than people who actually assaulted
officers, destroyed property, or entered by force. Response at 17; see Munchel, slip op. at
19. Obviously, Mr. Dresch does not fit in this latter group. Nevertheless, the government
argues he should be regarded like them anyway. The government argues that Mr. Dresch’s
“intent” to engage in illegal activity independent of the influence of the crowd has been

“demonstrated by his words and actions prior to and after January 6.” Response at 16.
       8.      In making the above argument, the government does not point to anything
that Mr. Dresch has allegedly said or done that would indicate that he had actually formed
the intent to disrupt the counting of the Electoral-College votes or even engage in any other
specific illegal activity at the U.S. Capitol prior to the events that unfolded there on
January 6. Moreover, in making the argument, the government appears to be relying
heavily on Facebook messages that Mr. Dresch allegedly authored. Response at 3, 4, 5-6,
12-13, 14-16; Response, Attachments 7, 8, 9, 10, 11, 12, 14, 15. However, a review of Mr.
Dresch’s Facebook return, which has been provided to undersigned through discovery

                                               3
        Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 4 of 9




pursuant to protective order, shows that, on January 5, 2021, a person identified as Mr.
Dresch had a message exchange on Facebook with another individual. In the exchange,
the other individual asks the person identified as Mr. Dresch, “What’s the goal of this
[going to D.C. on January 6]?” The individual then continues, “I heard they are going to
start a civil war if things don’t go our way.” To this, the person identified as Mr. Dresch
responds, “Ya it may be necessary some day but could be done peacefully I think, I just
figured Trump said be there maybe he needs bodies or something…. I’m not sure the point
but Trump’s the only big shot I trust right now so I’m going, making a trip out of it so even
if it’s pointless.” This message makes clear that, as late as the day before, the person
identified as Mr. Dresch on Facebook had no plans to do anything on January 6 other than
to be present in D.C. to support the then-sitting president. Moreover, it is clear that the
person was only envisioning engaging in peaceful activity. Thus, despite the government’s
arguments to the contrary, it is clear that, at least as of the day before, Mr. Dresch had not
intended to engage any illegal activity on January 6. Accordingly, it seems that, if he did
indeed end up inside the Capitol on January 6 as the government alleges, he did so
precisely because he got caught up in the crowd mentality that developed that day.
        9.       In its Response, the government frequently refers to Mr. Dresch’s previous
“disregard for the law,” which it alternately describes as “flagrant,” “complete,” and

“dangerous[],” as grounds for finding that he poses a danger to the community and a risk
of flight. Response at 11, 12, 16-18. The previous disregard of the law by Mr. Dresch that
the government refers to pertains to conduct that he engaged in 2013, when he got into a
high-speed police chase across the Wisconsin-Michigan state line and ended up getting
convictions in both jurisdictions for fleeing the police and a conviction in Michigan for
Operating while Impaired.1 Id. While the incident is obviously troubling, it must be noted

1
 According to the Pretrial Services Report (PSR) that was prepared for Mr. Dresch’s initial appearance in
Nevada, convictions related to this incident from Michigan are dated 12/11/17, and the conviction from
Wisconsin is dated 4/22/14. PSR at 4-5. However, all the convictions pertain to the same event, which
occurred on June 7, 2013. Id.


                                                     4
       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 5 of 9




that, according to the Pretrial Services Report (PSR) that was prepared for Mr. Dresch’s
initial appearance in Nevada, he served his jail sentence without reported incident and
successfully completed the two years probation he was given. PSR at 4-5. Moreover, he
has not had any other involvement with the police since this incident until his arrest in this
case eight years later. Id. Additionally while Mr. Dresch does appear to have three prior
convictions that pre-date the incident, these earlier convictions only resulted in him being
given fines, PSR at 4, and thus should be considered minor. In light of this, it is unfair to
view Mr. Dresch’s impulsive conduct from one event eight years ago as being the event
that defines who he is now.
       10.     In his Motion for Bond, Mr. Dresch argues that he does not even qualify for
consideration for preventive detention because he does not present a “serious risk of flight”
or a “serious risk to obstruct justice” under 18 U.S.C. § 3142(f)(2)(A),(B). Motion for
Bond at 6. Apart from the incident in 2013 where Mr. Dresch engaged in a high-speed
police chase while under the influence, there is nothing in his background that would even
suggest a risk of flight. However, as Mr. Dresch argues in his Motion for Bond, it does not
follow that, just because he impulsively fled the police in an incident occurring eight years
ago, he would now deliberately fail to come to court in this case—especially given his
lifelong ties to the small rural community he lives in and the fact that, though he has had

five criminal cases in the past, he has never failed to appear for court in any of them. Id.
At this point, it should be pointed out that there is no evidence that Mr. Dresch tried to flee
from the law-enforcement agents who came to arrest him in this case. Accordingly, even
considering the police-chase event in 2013, it still cannot be said that Mr. Dresch poses a
serious risk of flight. Id. As for Mr. Dresch posing a serious risk to obstruct justice, there
is nothing in his past to suggest that this would be the case, and nothing he has done in this
case indicates differently. See id. In its Response, the government does not address the
arguments that Mr. Dresch makes in his Motion for Bond that he does not qualify for



                                               5
        Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 6 of 9




consideration for preventive detention because he does not pose a serious risk of flight or a
serious risk to obstruct justice.
        11.      In its Response, the government discusses at length the fact that four guns
and ammunition were found in Mr. Dresch’s residence after his arrest. Response at 1, 6-
10, 14. According to the search-warrant materials the government has appended to its
Response, the four guns that were allegedly found at Mr. Dresch’s residence are 1) a
“Russian SKS style rifle,” 2) an unspecified “shot gun,” 3) a “Glock, model 23, .40
caliber” handgun, and 4) a “Remington, model 1100, 12 Gauge shotgun2.” Response,
Attachment 2 at 3; Response, Attachment 4 at 2. The Russian SKS rifle and the Glock .40
handgun were found in upstairs bedroom closets. Response, Attachment 2 at 8,
Attachment 4 at 3. The Remington shotgun was found in a closet of an unspecified
bedroom. Response, Attachment 4 at 3. However, diagrams of Mr. Dresch’s house that
were prepared by searching officers show that the only bedrooms with closets in Mr.
Dresch’s house are on the second floor. Response, Attachment 2 at 5-6. Thus, it appears
that this gun was also found in an upstairs bedroom closet. The unspecified shotgun was
found in an upstairs “hall room.” Response, Attachment 2 at 3, 6. A diagram prepared by
searching officers shows that this “hall room” is essentially a walk-in-closet-type room that
has three access points—one to the hallway, another to a spare room, and the third to the

closet in the master bedroom (i.e., the “room” can be accessed as a continuation of the
master bedroom closet). Response, Attachment 2 at 6.
        12.      Mr. Dresch’s house is not actually his; it is owned by his mother, Linda
Dresch. Recently, Mr. Dresch’s mother has submitted materials to the Bureau of Alcohol,
Tobacco, and Firearms (ATF) regarding her ownership both of the house and of weapons
and ammunition found in the house. Attachment, Materials Submitted to ATF by Linda
2
 In its Response, the government describes the Remington shotgun as a “rifle.” Response at 9. This is a
mistake. The picture of the gun that the government uses in its Response shows that it is a shotgun.
Response at 10. Moreover, the search-warrant materials expressly describe the gun as a “Remington, model
1100, 12 Gauge shotgun.” Response, Attachment 4 at 2.



                                                   6
        Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 7 of 9




Dresch. In an affidavit she submitted as part of those materials, Ms. Dresch attests that
“the Russian rifle, the Glock, and one of the shotguns” found in her house after her son’s
arrest in this case originally belonged to her husband and passed to her when he died in
2006. Attachment at 9. In the affidavit, Ms. Dresch further attests that she purchased the
house as a second home in 2008 and that, sometime between 2008 and 2011, she put the
three guns that had originally belonged to her late husband in “upstairs bedrooms closets”
there for storage. She did this because she did not want the guns in her primary residence,
which is where her grandchildren would visit her. Id. In her affidavit, Ms. Dresch
indicates that her son moved into her second house only in the “last couple of years.”
Thus, it appears that at least three of the four guns found at Mr. Dresch residence had
initially been placed there for storage several years before Mr. Dresch even moved in.
        13.      The items recovered from Mr. Dresch’s residence were located during two
different searches. The first search occurred on January 19, 2021, the same day that Mr.
Dresch was arrested in this case. Response, Attachment 2 at 1. It is clear that Mr. Dresch
had already been arrested before the search began and that he was somewhere else when
the search occurred. Id. at 2. In regards to firearms, only the Russian SKS rifle and one of
the shotguns were found. Id. at 3-4, 7-11. During the search, law-enforcement officers
searched both floors of the residence and removed the evidentiary items and apparent

contraband they found, including the guns and ammunition they found. Id. at 1. The
officers entered the house through an “unlocked” door. Id. No one was present in the
house at the time of the search, and the officers did NOT lock the house upon their
departure. Id. at 2. The second search occurred on January 21, 2021.3 Response,
Attachment 4 at 1. The entry team for the search reported “that the entry point was not
unsecured as it had been left on January 19th and forced entry was required.” Id. at 2. As


3
 In it Response, the government indicates that the second search occurred the day after the first search.
Response at 9. This is incorrect. The first search occurred on January 19. Response, Attachment 2 at1. The
second search occurred 2 days later, on January 21. Response, Attachment 4 at 1.


                                                    7
       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 8 of 9




with the first search, no one was present in the house at the time of the search. Id. The
second search turned up the .40 caliber handgun, the second shotgun, assortments of
ammunition, and a Ziploc of suspected marijuana. Id. The government indicates that both
searches occurred pursuant to federal search warrants. Response at 6, 9. While it is
perhaps understandable how one of the above items discovered during the January 21
search could have been overlooked during the search of January 19, it is much harder to
understand how all of them could have been overlooked. Accordingly, it appears that
some, if not all, of the items may have been placed in the residence after the first search.
This conclusion is bolstered by the fact that the house door was found locked when the
second search occurred on January 21, thus establishing that someone came to the house
between the first and second searches. It should be noted that, since his arrest on January
19, prior to the first search, Mr. Dresch has been continuously detained in this case.
       14.     The SKS rifle that was allegedly found at Mr. Dresch’s residence is not a
modern rifle. Internet research shows that the SKS rifle was manufactured in Russia for its
Army starting in 1945. The SKS rifle was last manufactured in Russia in 1958. See
en.wikipedia.org/wiki/SKS. The rifle allegedly found at Mr. Dresch’s residence would
therefore have to be at least over 60 years old.
       15.     In its response, the government states that Mr. Dresch’s Facebook posts

from the day of the events at the Capitol show he had “apparent glee” at the resistance he
faced from the police force protecting the building that day. Response at 17. The
government cites this as evidence that Mr. Dresch poses a future danger to the community.
Id. at 17-18. The government overlooks the fact that part of the reason the person
identified as Mr. Dresch on Facebook talks about the resistance at the Capitol on January 6
is to stress how peaceful the persons who occupied the Capitol were in the face of that
resistance. For instance, at 12:11 a.m. on January 7, 2021, the person posted, “I can’t say I
saw any violence from our people, despite all the poking of the capitol police, gassing
randomly into woman and children being peaceful, beating old men we kept it chill.” See

                                              8
       Case 1:21-cr-00071-ABJ Document 20 Filed 04/19/21 Page 9 of 9




Response, Attachment 1 at 5. Moreover, a few hours later, the person posted, “[W]e didn’t
fuck shit up…I seen a broken window…we picked up water bottles and shit cleaned up
[ellipses in original].” Response, Attachment 16. These posts are consistent with posts the
person identified as Mr. Dresch made on Facebook on January 6. At 4:46 p.m., the person
posted, “It was peaceful… still got a lil gas tho [ellipsis in original],” and at 6:09 p.m., the
person posted, “[W]e broke no glass, no shoving I seen.” See Response at 5, Attachment 1
at 7. At this point, it bears mentioning that not only does the government not have any
evidence that Mr. Dresch assaulted anyone, destroyed any property, or made any kind of
forced entry at the Capitol on January 6; it has not presented any evidence that he was even
present when any such conduct occurred. It thus appears that Mr. Dresch’s experience of
the events at the Capitol was very different from the way those events are being portrayed
both by the government and the media. This is not to say that the government and the
media are portraying things falsely. Rather, it is just to point out that, if Mr. Dresch was
present at the Capitol on January 6, he did not participate in, witness, or experience the
more disturbing behavior that occurred that day. This should be kept in mind when
considering the comments about January 6 that the government claims Mr. Dresch made
on Facebook afterwards. See, e.g., Response at 12, 14-15.
       WHEREFORE, the defendant, Karl Dresch, replies to the Government’s Response

to Defendant’s Motion for Bond.


                                               Respectfully submitted,

                                               ____/s/____________
                                               Jerry Ray Smith, Jr.
                                               D.C. Bar No. 448699
                                               Counsel for Karl Dresch
                                               717 D Street, N.W.
                                               Suite 310
                                               Washington, DC 20004
                                               E-mail: jerryraysmith@verizon.net
                                               Phone: (202) 347-6101



                                                9
